Title: To James Madison from Edmund Randolph, 12 February 1789
From: Randolph, Edmund
To: Madison, James


Dr Sir
Richmond Feb 12th 1789.
Among the arrangements of office which will most likely take place in the United States, some will probably be peculiar to the different states. As I am confident that a knowledge of characters here would assist those in whose hands this business rests, I shall not scruple to request your attention to my particular friend colo. William Heth.
He was an officer of distinguished merit in the Virginia line; is now a member of our executive council, where, I can testify his services to have been, during my connection with that board, independent and judicious. For the department of accounts, accuracy and assiduity I pledge myself. And I am persuaded that I might risque my reputation on whatsoever he shall undertake.
I should add an apology for troubling you on this occasion, were it not that I have the happiness to believe, that my recommendation will not be unacceptable to you. And I feel an assurance that I am presenting to the acceptance of the United States a gentleman in whom you cannot be decieved. I am, dear sir, with great respect & esteem Yr mo. ob. servt.
Edm: Randolph
